



Heartland Financial USA, Inc.


2012 Long-Term Incentive Plan


Time-Based Restricted Stock Unit Award Agreement


The Participant specified below is hereby granted a restricted stock unit award
by Heartland Financial USA, Inc. (the “Company”), under the Heartland Financial
USA, Inc. 2012 Long-Term Incentive Plan (as amended and restated, the “Plan”).
The restricted stock units awarded by this Award Agreement (this “Agreement”)
shall be subject to the terms of the Plan and the terms set forth in this
Agreement. All capitalized terms used in this Agreement and not otherwise
defined have the meaning assigned to them in the Plan.


Section 1.Award. The Company hereby grants to the Participant an award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one share of Company stock (“Share”) in the
future, subject to the terms of this Agreement and the Plan. For purposes of
this Agreement:


The “Participant” is ______________________________.
The “Grant Date” is ______________________________.
The number of RSUs is _____________________________.


Section 2.Vesting of RSU.


(a)The RSUs shall vest with respect to one-third (1/3) of the RSUs (rounded down
to the nearest whole number and fully vested on the third vesting date) on March
6 of each of the three years following the year of the grant, or the nearest
prior business day if March 6 is not a business day (such date, or such earlier
date on which the RSU shall vest pursuant to this Section 2 being hereafter
referred to as the “Vesting Date”); provided that the Participant’s Termination
of Service has not occurred prior to the Vesting Date. A “Termination of
Service” shall mean the Participant’s cessation of employment with the Company.
The price at which the RSUs shall vest is the fair market value of Company stock
at closing on the business day prior to the Vesting Date.


(b)Notwithstanding the foregoing provisions of this Section 2, the RSUs shall
become fully vested immediately upon (i) the Participant’s Disability, or (ii)
the Participant’s death.


(c)Notwithstanding the foregoing provisions of this Section 2, if the
Participant’s Termination of Service occurs due to a Qualifying Retirement, all
RSUs shall become vested as of the date of such Termination of Service due to
Qualifying Retirement. For such purposes, a “Qualifying Retirement” means a
voluntary Termination of Services by the Participant on or after the date the
Participant reaches the age of 62, and provided that (A) the Participant has
provided at least five (5) years of full-time equivalent services to the Company
or a Subsidiary through the date of such Termination of Services; (B) the
Participant covenants that the Participant shall not engage in any full-time
employment with any entity thereafter (although Participant shall be entitled to
engage in part-time employment, including services as a member of a board of
directors or similar body, with an entity that does not compete with the Company
or any Subsidiary) unless such employment has been approved in writing by the
Chair of the Committee; (C) the Participant executes a general release and
waiver of claims against the Company at the time of such Termination of
Services; and (D) the Participant executes a confidentiality, non-solicitation,
and non-competition agreement with the Company at the time of such Termination
of Service.  Consistent with Section 5.2 of the Plan, any question regarding
whether a voluntary Termination of Service constitutes a Qualifying Retirement
shall be determined by the Committee and the decision of the Committee shall be
final and binding upon the Participant.


(d)Immediately upon a Change in Control, if the obligations under this Agreement
are not assumed by the Company or its successor in such Change in Control, all
RSUs that have not been previously forfeited shall become vested. Otherwise, if
the obligations under this Agreement are assumed by the Company or its successor
in such Change in Control, and if a Participant’s employment by the Company or
Bank or successor of the Company or Bank shall become subject to a Termination
of Service within the period beginning six months prior to a Change in Control
and ending 24 months after a Change in Control, all RSUs then held by the
Participant shall become vested upon the later to occur of the Termination of
Service or Change in Control. The foregoing provisions are subject to any
forfeiture and expiration provisions otherwise applicable to the RSUs.


(e)Except as set forth in Section 2(b), Section 2(c) and Section 2(d) above,
upon the Participant’s Termination of Service, Participant shall forfeit all
RSUs that have not vested as of such Termination of Service and Participant
shall have no further rights under this Agreement.





--------------------------------------------------------------------------------







Section 3.Precondition of Award. No Award of RSUs to a Participant will be
effective unless Participant executes the Nonsolicitation Agreement attached as
Exhibit A.


Section 4.Settlement of RSUs. Delivery of Shares or other amounts under this
Agreement and the Plan shall be subject to the following:


(a)Delivery of Shares. The Company shall deliver to the Participant one Share
free and clear of any restrictions in settlement of each of the vested and
unrestricted RSUs within 30 days after such RSU becomes vested. Only whole
Shares shall be issued, with any fractional RSUs rounded down to the nearest
whole Share.


(b)Compliance with Applicable Laws.  Notwithstanding any other term of this
Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Agreement or the
Plan unless such delivery or distribution complies with all applicable laws and
the applicable rules of any securities exchange or similar entity.


(c)Certificates Not Required.  To the extent that this Agreement and the Plan
provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.


Section 5.Withholding.  All deliveries of Shares pursuant to this Award shall be
subject to withholding of all applicable taxes. The Company shall have the right
to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with this Agreement.  Except as may be provided otherwise by the
Committee, such withholding obligations may be satisfied at the election of the
Participant (a) through debit of a deposit account held by the Participant at a
Heartland affiliated bank, or (b) through the surrender of Shares to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such Shares under clause
(b) may not be used to satisfy more than the Company’s minimum statutory
withholding obligation.


Section 6.Non-Transferability of RSUs. No RSU granted pursuant to this Agreement
is transferable except as designated by the Participant by will or by the laws
of descent and distribution or pursuant to a domestic relations order. Except as
provided in the immediately preceding sentence, this Agreement shall not be
assigned, transferred, pledged, hypothecated or otherwise disposed of by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process.  Any attempt at
assignment, transfer, pledge, hypothecation or other disposition of this
Agreement contrary to the provisions hereof, or the levy of any attachment or
similar process upon this Agreement or the RSUs it represents, shall be null and
void and without effect.


Section 7.No Rights as Stockholder. The Participant shall not have any rights of
a Stockholder with respect to the RSUs, including but not limited to, dividend
or voting rights, prior to the settlement of the RSUs pursuant to Section 4(a)
above and issuance of a stock certificate or its equivalent as provided herein.


Section 8.Heirs and Successors.  This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring all or substantially all of the Company’s assets or business.
If any rights of the Participant or benefits distributable to the Participant
under this Agreement have not been settled or distributed at the time of the
Participant’s death and have not been designated to pass to a certain
beneficiary, such rights shall be provided to the legal representative of the
estate of the Participant.


Section 9.Administration.  The authority to manage and control the operation and
administration of this Agreement and the Plan shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of this Agreement or the Plan by
the Committee and any decision made by the Committee with respect to this
Agreement or the Plan shall be final and binding on all persons.


Section 10.Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the Human Resources Department of
the Company. This Agreement shall be subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time.
Notwithstanding any term of this Agreement to the contrary, in the event of any
discrepancy between the corporate records of the Company and this Agreement, the
corporate records of the Company shall control.







--------------------------------------------------------------------------------





Section 11.Not an Employment Contract. Neither the RSUs granted under this
Agreement nor this Agreement shall confer upon the Participant any rights with
respect to continuance of employment or other service with the Company or a
Subsidiary, nor shall they interfere in any way with any right the Company or a
Subsidiary may otherwise have to terminate or modify the terms of the
Participant’s employment or other service at any time.


Section 12.Amendment.  Without limitation of Section 15 and Section 16 below,
this Agreement may be amended in accordance with the provisions of the Plan, and
may otherwise be amended in writing by the Participant and the Company without
the consent of any other person.


Section 13.Governing Law. This Agreement, the Plan and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 14.Validity. If any provision of this Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.


Section 15.Section 409A Amendment. This Agreement is intended to be exempt from
Code Section 409A and this Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Agreement without the
consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.


Section 16.Clawback. This Agreement, the RSUs and any Shares received under this
Agreement, and any amount or benefit received under the Plan shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of any applicable Company or Subsidiary clawback
policy (the “Policy”) or any applicable law, as may be in effect from time to
time. The Participant hereby acknowledges and consents to the Company’s or a
Subsidiary’s application, implementation and enforcement of (a) the Policy and
any similar policy established by the Company or a Subsidiary that may apply to
the Participant, whether adopted prior to or following the date of this
Agreement, and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and agrees that the Company
or a Subsidiary may take such actions as may be necessary to effectuate the
Policy, any similar policy and applicable law, without further consideration or
action.


*    *    *    *    *





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and the Participant acknowledges understanding and
acceptance of, and agrees to, the terms of this Agreement, all as of the Grant
Date. This Agreement and any amendments or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but taken together
shall constitute a single contract.  Signature may be in electronic format,
including by electronic acknowledgement.




HEARTLAND FINANCIAL USA, INC.
By:         Lynn B. Fuller
Print Name:     Lynn B. Fuller
Print Title:     Chairman and CEO


PARTICIPANT
By:         Via Electronic Acknowledgment
Print Name:     





--------------------------------------------------------------------------------







EXHIBIT A


NONSOLICITATION AGREEMENT


This NONSOLICITATION AGREEMENT (the “Agreement”) is entered into between
Heartland Financial USA, Inc., and its Affiliates (the “Company”) and the
undersigned Employee.


WHEREAS, the Company is engaged in the business of providing financial services
including lending and deposit products and services, which includes all services
and products related in any way to deposit products, certificates of deposit,
lines of credit, mortgage loans, agricultural loans, consumer loans, credit
cards, electronic banking cards, as well as Wealth Advisory and Investment
Services (collectively, the “Services”).


WHEREAS, to maximize the quality of services it provides to its customers, the
Company encourages its employees to develop and maintain a proper business and
professional relationship with and provide beneficial and competitive Services
to its customers;


WHEREAS, in furtherance of developing these relationships and services, the
Company compensates its employees for their time, trains its employees,
discloses to its employees certain Confidential Information (as that term is
defined below), and commits its resources to the development of these
relationships and Confidential Information; and


WHEREAS, the Company’s customer and employee relationships represent a
significant investment of the Company’s resources and are commercially
important, and it is important that the Company protects its customers and
employees from direct and indirect solicitation by competitor and former
employees.


NOW, THEREFORE, in consideration of the Employee’s employment, the Employee’s
access to Confidential Information, the Employee’s eligibility for discretionary
compensation plans and programs in addition to any regular compensation, and the
mutual covenants and promises set forth herein, the parties agree as follows:


1.
Definitions. For purpose of this Agreement and except as otherwise provided for
herein, these terms shall have the following definitions:



Affiliate means any US or foreign person related to the Company through
ownership or through franchise or license agreements granted by the Company or
an affiliate, including without limitation Arizona Bank & Trust, Citywide Banks,
Citizens Finance, Dubuque Bank and Trust Company, First Community Bank, Illinois
Bank & Trust, Minnesota Bank & Trust, Morrill & Janes Bank and Trust Company,
New Mexico Bank & Trust, Premier Valley Bank, Rocky Mountain Bank, and Wisconsin
Bank & Trust.


Confidential Information means trade secrets, intellectual property, and other
proprietary information of the Company and its Affiliates, By way of example and
not limitation, Confidential Information includes:


•
operations, marketing, products, product development, and other plans;

•
compensation practices;

•
pricing and sales policies, techniques, and concepts;

•
customer lists, records, and documents;

•
prospective customer lists, records, and documents;

•
information regarding employees and suppliers of the Company;

•
the financial affairs of the Company;

•
training and other manuals and internal policies;

•
business opportunities or ventures being considered or pursued by the Company;

•
patents, trademarks, copyrights, inventions, works of authorship, ideas,
processes, formulas, source code, programs, know how, and improvements; and

•
any other Company information in any form that is not generally known to any
competitor of the Company or any other Person who could derive economic value
from such information.








--------------------------------------------------------------------------------





Person shall have the meaning ascribed in section 13(h)(8)(E) of the Securities
Exchange Act of 1934, 15 U.S.C. § 78a et seq., and also includes any
corporation, business venture, sole proprietorship, trust, and association.


2.
Nonsolicitation



a.
Customers. During the period of employment and for one year thereafter, the
Employee shall not, without the prior written consent of the Company, solicit,
call on, sell to, encourage, or arrange to have any other person solicit, call
on, sell to, or otherwise provide any Services or any other competitive product
or service designed, developed, distributed, sold, or marketed by the Company or
its Affiliates during the period of the Employee’s employment by the Company to
any of the customers of the Company. This subsection 2.a. shall not prohibit the
Employee from providing any services or products that the Company does not offer
as of the time of the Employee’s termination of employment with the Company.



b.
Company Employees. During the period of employment and for one year thereafter,
the Employee shall not, without the prior written consent of the Company,
solicit, recruit, encourage, or arrange to have any other Person solicit,
recruit or encourage any Company employee to terminate his/her employment with
the Company to seek employment with a bank, credit union, financial institution,
investment company, or other Person who competes directly or indirectly with the
Company.



3.
Choice of Law; Remedies. This Agreement shall be interpreted according to the
laws of the state in which the entity for which the Employee works is
headquartered. The parties agree that, regardless of any choice of law
provisions of any jurisdiction, the Agreement shall be enforceable in any Court
of competent jurisdiction in that state, and the parties expressly consent to
the jurisdiction therein. The Company shall be entitled to an injunction to
enforce this Agreement, as well as any other remedies at law or in equity.
Should the Company need to commence legal action to enforce any provision of
this Agreement or protects its rights under the Agreement; the Company shall
recover its attorneys’ fees incurred in such legal action.



4.
Successors. This Agreement shall inure to the benefit of and shall be
enforceable by any Affiliate and by any successor or assignee of the Company and
or any Affiliate.



5.
Prior Agreements. This Agreement is intended as a clarification and
amplification of any existing prior agreements between the parties, which prior
agreements relate to the subject matter of the Agreement.



6.
Amendment. No changes in or additions to the terms of this Agreement shall be
valid or binding unless reduced to writing and signed by both parties.



7.
Severability. The Employee and the Company agree that the covenants contained in
this Agreement, or any of its paragraphs, sentences, or clauses are severable
and separate, and the enforceability of any specific covenant or restriction
shall not affect the validity or enforceability of any other covenant or
restriction set forth herein. Each such covenant on the part of the Employee
shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of the Employee
against the Company or any Affiliate whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of the Company of
said covenants.



8.
Waiver of Default. Any waiver by the Company of any default or violation under
this Agreement shall not constitute a waiver of any other default or violation
on a different occasion.



9.
Termination; Effective Date. The Employee’s employment may be terminated by
either the Company or the Employee in accordance with applicable law. This
Agreement shall be in effect commencing on the date of the Agreement and, except
as expressly provided for in this Agreement, shall continue in effect for one
year after the Employee ceases to be employed by the Company.



10.
Consent. The Employee acknowledges that he/she has had sufficient time to read,
has read, and understands this Agreement. The Employee acknowledges having
received a copy of this Agreement.








--------------------------------------------------------------------------------





IN WITNESS WHEROF, the parties have hereto executed this Agreement.


“Employee”
 
 
“Company”
 
 
 
HEARTLAND FINANCIAL USA, INC.
 
 
By:
Lynn B. Fuller
 
 
 
Date:
 
 
 
 
 
 








